 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA
 3

 4       BRYAN DRYDEN,                                       Case No. 2:17-cv-00704-JAD-NJK
 5                         Petitioner
                                                           Order directing response to petition
 6             v.
 7       JAMES DZURENDA, et al.,
 8                         Respondents
 9

10            Having reviewed petitioner Bryan Dryden’s first amended petition1 as required by Rule 4

11   of the Rules Governing Section 2254 Cases in the United States District Courts, I direct the

12   respondents to file a response.

13            IT THEREFORE IS ORDERED that respondents have until November 29, 2018, to

14   answer or otherwise respond to the amended petition. If that response is an answer,

15   respondents must comply with Rule 5 of the Rules Governing Section 2254 Cases in the United

16   States District Courts, and petitioner will have 45 days from the date on which the answer is

17   served to file a reply; if that response is a motion, petitioner will have 28 days from the date

18   of service of the motion to file a response to the motion, and respondents then will have 14 days

19   to file a reply.

20            Respondents must raise all potential affirmative defenses—including lack of exhaustion

21   and procedural default—in their initial responsive pleading. Successive motions to dismiss will

22   not be entertained.

23            Dated: October 15, 2018
                                                             _________________________________
                                                                     _____________    _ _________
24                                                           U.S. District
                                                                      rictt Judge
                                                                            JJuuddgge Jennifer
                                                                                      Jennniferr A.
                                                                                                 A Dorsey
25

26
27

28   1
         ECF No. 15.
                                                       1
